DECISION
Relator, John P. Ignatious, commenced this original action requesting a writ of mandamus that orders respondent Industrial Commission of Ohio to vacate its order denying him temporary total disability compensation and to enter an order granting said compensation.
Pursuant to Civ.R. 53 and Section (M), Loc.R. 12 of the Tenth Appellate District, this matter was referred to a magistrate who issued a decision, including findings of fact and conclusions of law (attached as Appendix A). In the decision, the magistrate determined a writ of mandamus should issue because the commission deputy, in denying the request for temporary total disability compensation, misread the report of relator's treating physician and therefore improperly concluded the doctor relied on a nonallowed condition in certifying temporary total disability compensation.
Both respondents, Industrial Commission of Ohio and Transdigm, Inc. 
Aero Products, have filed objections to the magistrate's decision. Transdigm contends the magistrate ignored relator's failure to return to work under the restrictions imposed by his treating doctor, and relator thus abandoned his position of employment. The commission deputy who rendered the decision for the Industrial Commission addressed relator's failure to return to work, but did not specifically address an abandonment of employment. Because the commission will have the opportunity to review the evidence again in this matter, it will have concomitant opportunity to determine whether relator abandoned his employment.
The commission objects to the magistrate's decision, contending the magistrate simply disagreed with the way the commission interpreted the evidence. Dr. Ruch's report, however, does not indicate she relied on the nonallowed condition of carpal tunnel syndrome to support her determination relator was incapable of returning to work. Rather, she noted the condition, called it an allowed condition, but concluded it did not prevent relator from returning to his position of employment with Transdigm. Because the deputy's order indicates otherwise, respondents' objections to the magistrate's decision are overruled.
Following independent review pursuant to Civ.R. 53, we find the magistrate has properly determined the pertinent facts and applied the salient law to them. Accordingly, we adopt the magistrate's decision as our own, including the findings of fact and conclusions of law contained in it. In accordance with the magistrate's decision, we issue a writ of mandamus ordering respondent Industrial Commission of Ohio to vacate the May 21, 2001 order of its deputy and to enter a new order consistent with the magistrate's decision, adopted here, that either grants or denies the request for temporary total disability compensation.
Objections overruled; writ granted.
TYACK, P.J., concurs.
DESHLER, J., dissents.